EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment after final rejection filed May 2, 20222 has been entered in part:  The proposed amendments to the specification have been entered.  The proposed amendments to the claims have not been entered, because they are not in compliance with 37 CFR 1.121(c)(2).
3.	An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on May 9, 2022, Attorney Sarfaraz Niazi requested an extension of time for ONE ADDITIONAL MONTH(S) and authorized the Director to charge Deposit Account No. 604563 the required fee of $210 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Originally numbered claim 1 has been amended; originally numbered claim 2 has been canceled; and new claim 7 (re-numbered claim 2) is presented; in the attached Listing of Claims.
Authorization for this examiner’s amendment was given in an interview with Attorney Sarfaraz Niazi on May 9, 2022.
4.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  The prior art of record does not teach or render obvious a method of treating epilepsy by nasally administering compounds having the structures recited in claims 1 or 7.
The provisional nonstatutory double patenting rejection over application serial no. 16/849,804, set forth in section 9 of the Office action mailed December 30, 2021, is withdrawn in view of the abandonment of the ‘804 application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 9, 2022










LISTING OF CLAIMS

1. (Currently amended) A method of treating epilepsy by administering through a
nasal route, an effective amount of a compound (Z)-2-(3,5,5-trimethyl-2-cyclohexen-1-ylidene)
acetic acid [[,]] or its salts, in a suitable pharmaceutical formulation to humans in need of
treatment.
	2-6.	(Canceled)
7.	(New)	A method of treating epilepsy by administering through a
nasal route, an effective amount of a compound (Z)-2-(3,5,5-trimethyl-2-cyclohexen-1-ylidene)-Lys-Lys-OH or its salts, in a suitable pharmaceutical formulation to humans in need of
treatment.